             Case 8:19-cv-01563 Document 1 Filed 05/28/19 Page 1 of 14



                    IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MARYLAND

 NEHEMIAS MEJIA,

                     Plaintiff,

       vs.                                                 Civil No.:
                                                           _______________________
 NBCUNIVERSAL MEDIA, LLC,
 TELEMUNDO GROUP LLC,
 TELEMUNDO MEDIA LLC,
 TELEMUNDO MID-ATLANTIC LLC,
 TELEMUNDO NETWORK GROUP LLC,
 TELEMUNDO TELEVISION STUDIOS, LLC,
 NBCUNIVERSAL DIGITAL ENTERPRISES LLC,
 NBCUNIVERSAL DIGITAL ENTERPRISES
 PRODUCTIONS LLC,
 NBCUNIVERSAL DIGITAL ENTERTAINMENT LLC,
 NBCUNIVERSAL DIGITAL LAB LLC,
 NBCUNIVERSAL ENTERPRISE, INC.,
 NBCUNIVERSAL INTERNATIONAL NETWORKS US
 LLC,
 NBCUNIVERSAL NETWORKS INTERNATIONAL
 LATIN AMERICA LLC,
 NBCUNIVERSAL NETWORKS INTERNATIONAL
 SPANISH LATIN AMERICA LLC,
 NBCUNIVERSAL PRODUCTION SERVICES LLC,
 NBCUNIVERSAL SHARED SERVICES, LLC, and
 NBCUNIVERSAL, LLC,

                     Defendants.

                                  NOTICE OF REMOVAL

      Pursuant to 28 U.S.C. §§ 1332(a)(1), 1441(a), and 1446, Defendants, NBCUniversal

Enterprise, Inc., NBCUniversal, LLC, NBCUniversal Media, LLC, NBCUniversal Shared

Services, LLC, NBCUniversal Digital Entertainment LLC, NBCUniversal Digital Enterprises

LLC, NBCUniversal Digital Enterprises Productions LLC, NBCUniversal Production Services

LLC, Telemundo Media LLC, Telemundo Group LLC, Telemundo Mid-Atlantic LLC, Telemundo

Network Group LLC, Telemundo Television Studios, LLC, NBCUniversal Networks International
             Case 8:19-cv-01563 Document 1 Filed 05/28/19 Page 2 of 14



Spanish Latin America LLC, NBCUniversal Networks International Latin America LLC,

NBCUniversal International Networks US LLC, and NBCUniversal Digital Lab LLC

(“Defendants”), expressly reserving all rights to respond to this lawsuit, hereby file this Notice of

Removal of the above-captioned action from the Circuit Court for Prince George’s County,

Maryland, to the United States District Court for the District of Maryland. In support of this

Notice, Defendants aver as follows:

                                       Procedural History

       1.      On or about April 24, 2019, Plaintiff Nehemias Mejia (“Plaintiff”) filed an action

captioned Mejia v. NBCUniversal Media, LLC, et al., in the Circuit Court for Prince George’s

County, Maryland, which was docketed as Case No. CAL19-14061. A true and correct copy of

the Complaint, Summons, and Civil Case Information Report as served on Defendants is attached

hereto as Exhibit A.

       2.      The Complaint, Summons, and Civil Case Information Report were served on

Defendants on April 30, 2019.1

       3.      Pursuant to 28 U.S.C. § 1446(b), Defendants are timely filing this Notice of

Removal within thirty (30) days of service.

       4.      All of the Defendants have been served and consent to removal. None of the

Defendants have answered, moved, or otherwise responded to the Complaint.

       5.      Copies of the process, pleadings, and orders that Defendants have received are

attached. (Defendants are attaching all of the summons and, to avoid redundancy, one copy each

of the Complaint and Civil Case Information Report.)


1
  Plaintiff delivered the Complaint, Summons, and Civil Case Information Report to the office of
the Registered Agent for NBCUniversal Enterprise, Inc. While this is not sufficient service for
many of the Defendants, the Defendants are accepting service as of that date.



                                                 2
                Case 8:19-cv-01563 Document 1 Filed 05/28/19 Page 3 of 14



                                        Basis for Jurisdiction

        6.       This Court has original jurisdiction over this matter pursuant to 28 U.S.C. § 1332(a)

because there is complete diversity of citizenship among the parties and the amount in controversy

exceeds $75,000, exclusive of interest and costs.

        7.       The United States District Courts would have had original jurisdiction over this

matter under 28 U.S.C. § 1332 had the action been filed in federal court originally.

        8.       Pursuant to 28 U.S.C. § 1441(a), the United States District Court for the District of

Maryland is the proper venue for removal jurisdiction because it embraces Prince George’s

County, Maryland, the place where this action is pending.

        9.       Pursuant to 28 U.S.C. § 1446(d), written notice of the filing of this Notice of

Removal is being forwarded to counsel of record for Plaintiff, as well as to the Clerk of the Circuit

Court of Prince George’s County, Maryland. A true and correct copy of the Notice of Filing of

Notice of Removal (without exhibits) is attached as Exhibit B.

        10.      By filing this Notice of Removal, Defendants do not waive any defenses that may

be available.

                                      Amount in Controversy

        11.      In the Complaint, Plaintiff seeks damages “in a sum to exceed $75,000 in

compensatory and punitive damages, plus interest and costs.” Id. at 4 (ad damnum clauses).

                                     Citizenship of the Parties

        12.      There is complete diversity between Plaintiff and Defendants, both at the time the

lawsuit was filed and at the time of removal, as Plaintiff is a citizen of Maryland and Defendants

are citizens of different states.




                                                   3
             Case 8:19-cv-01563 Document 1 Filed 05/28/19 Page 4 of 14



       13.     For purposes of diversity jurisdiction, Plaintiff is a citizen of the State of Maryland.

See Ex. A (Complaint) at ¶ 1.

       14.     The Complaint names seventeen defendants. None of the Defendants are citizens

of Maryland. As detailed below, the Defendants are citizens of Delaware, Pennsylvania, and

Florida.

               a.      NBCUniversal Enterprise, Inc. is a citizen of Delaware as it is a Delaware

corporation with its principal place of business in Delaware.

               b.      NBCUniversal, LLC is a citizen of Delaware and Pennsylvania because its

members are citizens of those states. NBCUniversal, LLC is a limited liability company organized

under the laws of state of Delaware with its principal place of business in Pennsylvania. The

citizenship of its members is as follows:

                    i. The members of NBCUniversal, LLC are: Comcast DW Holding, Inc., a

                       Delaware corporation with its principal place of business in Pennsylvania;

                       NBCUniversal Enterprise, Inc., a Delaware corporation with its principal

                       place of business in Delaware; SNL Entertainment Holdings, Inc., a

                       Delaware corporation with its principal place of business in Pennsylvania;

                       Comcast CCW Holdings, LLC, a limited liability company organized under

                       the laws of the state of Delaware with its principal place of business in

                       Pennsylvania; Comcast Navy Acquisition, LLC, a limited liability company

                       organized under the laws of the state of Delaware with its principal place of

                       business in Pennsylvania; Comcast Snap Holdings II, LLC, a limited

                       liability company organized under the laws of the state of Delaware with its

                       principal place of business in Pennsylvania; and Comcast Navy




                                                  4
Case 8:19-cv-01563 Document 1 Filed 05/28/19 Page 5 of 14



       Contribution, LLC, a limited liability company organized under the laws of

       the state of Delaware with its principal place of business in Pennsylvania.

    ii. The members of Comcast CCW Holdings, LLC are Comcast Navy

       Acquisition, LLC, and Comcast Snap Holdings, Inc., a Delaware

       corporation with its principal place of business in Pennsylvania.

    iii. The sole member of Comcast Navy Acquisition, LLC is Comcast

       Corporation, a Pennsylvania corporation with its principal place of business

       in Pennsylvania.

    iv. The members of Comcast Snap Holdings II, LLC are Comcast Navy

       Acquisition, LLC (above), and Comcast Snap Holdings, Inc., a Delaware

       corporation with its principal place of business in Pennsylvania.

    v. The members of Comcast Navy Contribution, LLC are: (i) E! Holdings,

       Inc., a Delaware corporation with its principal place of business in

       Pennsylvania; (ii) Versus Holdings, LLC, a limited liability company

       organized under the laws of the state of Delaware with its principal place of

       business in Pennsylvania; (iii) Comcast Contribution Holdings, LLC, a

       limited liability company organized under the laws of the state of Delaware

       with its principal place of business in Pennsylvania; (iv) Comcast CHC,

       LLC, a limited liability company organized under the laws of the state of

       Delaware with its principal place of business in Pennsylvania; (v) Comcast

       SportsNet Philadelphia Holdings, LLC, a limited liability company

       organized under the laws of the state of Delaware with its principal place of

       business in Pennsylvania; and (vi) Comcast SportsNet New England




                                 5
Case 8:19-cv-01563 Document 1 Filed 05/28/19 Page 6 of 14



        Holdings, LLC, a limited liability company organized under the laws of the

        state of Delaware with its principal place of business in Pennsylvania.

    vi. The members of Versus Holdings, LLC are: (i) Comcast Holdings

        Corporation, a Pennsylvania corporation with its principal place of business

        in Pennsylvania; and (ii) E! Holdings, Inc., a Delaware corporation with its

        principal place of business in Pennsylvania.

   vii. The sole member of Comcast Contribution Holdings, LLC is Comcast

        Corporation, a Pennsylvania corporation with its principal place of business

        in Pennsylvania.

   viii. The sole member of Comcast CHC, LLC is Comcast Holdings Corporation,

        a Pennsylvania corporation with its principal place of business in

        Pennsylvania.

    ix. The members of Comcast SportsNet Philadelphia Holdings, LLC are: (i)

        Comcast Holdings Corporation, a Pennsylvania corporation with its

        principal place of business in Pennsylvania; and (ii) Comcast Spectator

        Holding Company, LLC, a limited liability company organized under the

        laws of the state of Delaware with its principal place of business in

        Pennsylvania.

    x. The sole member of Comcast Spectator Holding Company, LLC is Comcast

        Holdings Corporation, a Pennsylvania corporation with its principal place

        of business in Pennsylvania.

    xi. The members of Comcast SportsNet New England Holdings, LLC are: (i)

        Comcast SportsNet NE Holdings, Inc., a Delaware corporation with its




                                  6
            Case 8:19-cv-01563 Document 1 Filed 05/28/19 Page 7 of 14



                        principal place of business in Pennsylvania; and (ii) CSNNE Partner, LLC,

                        a limited liability company organized under the laws of the state of

                        Delaware with its principal place of business in Pennsylvania.

                     xii. The sole member of CSNNE Partner, LLC is Comcast Holdings

                        Corporation, a Pennsylvania corporation with its principal place of business

                        in Pennsylvania.

                c.      NBCUniversal Media, LLC is a citizen of Delaware and Pennsylvania

because its members are citizens of those states. It is a limited liability company organized under

the laws of the state of Delaware with its principal place of business in New York, and its sole

member is NBCUniversal, LLC, which, as described above, is a citizen of Delaware and

Pennsylvania.

                d.      NBCUniversal Shared Services, LLC is a citizen of Delaware and

Pennsylvania because its members are citizens of those states. It is a limited liability company

organized under the laws of the state of Delaware with its principal place of business in New York,

and its sole member is NBCUniversal Media, LLC, which, as described above, is a citizen of

Delaware and Pennsylvania.

                e.      NBCUniversal Digital Entertainment LLC is a citizen of Delaware and

Pennsylvania because its members are citizens of those states. It is a limited liability company

organized under the laws of the state of Delaware with its principal place of business in New York,

and its sole member is NBCUniversal Media, LLC, which, as described above, is a citizen of

Delaware and Pennsylvania.

                f.      NBCUniversal Digital Enterprises LLC is a citizen of Delaware and

Pennsylvania because its members are citizens of those states. It is a limited liability company




                                                 7
             Case 8:19-cv-01563 Document 1 Filed 05/28/19 Page 8 of 14



organized under the laws of the state of Delaware with its principal place of business in New York,

and its sole member is NBCUniversal Media, LLC, which, as described above, is a citizen of

Delaware and Pennsylvania.

               g.      NBCUniversal Digital Enterprises Productions LLC is a citizen of

Delaware and Pennsylvania because its members are citizens of those states. It is a limited liability

company organized under the laws of the state of Delaware with its principal place of business in

New York, and its sole member is NBCUniversal Digital Enterprises LLC, which, as described

above, is a citizen of Delaware and Pennsylvania.

               h.      NBCUniversal Production Services LLC is a citizen of Delaware and

Pennsylvania because its members are citizens of those states. It a limited liability company

organized under the laws of the state of Delaware with its principal place of business in New York.

The citizenship of its members is as follows:

                    i. Its sole member is Universal Television LLC, a limited liability company

                       organized under the laws of the state of New York with its principal place

                       of business in California.

                    ii. The sole member of Universal Television LLC is NBCUniversal Media,

                       LLC, which, as described above, is a citizen of Delaware and Pennsylvania.

               i.      Telemundo Media LLC is a citizen of Delaware and Pennsylvania because

its members are citizens of those states. It is a limited liability company organized under the laws

of the state of Delaware with its principal place of business in Florida. The citizenship of its

members is as follows:

                    i. Its members are: (i) NBCUniversal Media, LLC, which, as described above,

                       is a citizen of Delaware and Pennsylvania; and (ii) NBC Subsidiary (WTVJ-




                                                    8
             Case 8:19-cv-01563 Document 1 Filed 05/28/19 Page 9 of 14



                        TV) LLC, a limited liability company organized under the law of the state

                        of Delaware with its principal place of business in Florida.

                    ii. The sole member of NBC Subsidiary (WTVJ-TV) LLC is NBC Stations

                        Management II LLC, a limited liability company organized under the laws

                        of the state of Delaware with its principal place of business in New York.

                    iii. The sole member of NBC Stations Management II LLC is NBC Stations

                        Management LLC, a limited liability company organized under the laws of

                        the state of Delaware with its principal place of business in New York.

                    iv. The sole member of NBC Stations Management LLC is NBCUniversal

                        Media, LLC, which, as described above, is a citizen of Delaware and

                        Pennsylvania.

               j.       Telemundo Group LLC is a citizen of Delaware and Pennsylvania because

its members are citizens of those states. It is a limited liability company organized under the laws

of the state of Delaware with its principal place of business in Florida, and its sole member is

Telemundo Media LLC, which, as described above, is a citizen of Delaware and Pennsylvania.

               k.       Telemundo Mid-Atlantic LLC is a citizen of Delaware and Pennsylvania

because its members are citizens of those states. It is a limited liability company organized under

the laws of the state of Delaware with its principal place of business in Florida, and its sole member

is Telemundo Group LLC, which, as described above, is a citizen of Delaware and Pennsylvania.

               l.       Telemundo Network Group LLC is a citizen of Delaware and

Pennsylvania because its members are citizens of those states. It is a limited liability company

organized under the laws of the state of Delaware with its principal place of business in Florida,




                                                  9
            Case 8:19-cv-01563 Document 1 Filed 05/28/19 Page 10 of 14



and its sole member is Telemundo Media LLC, which, as described above, is a citizen of Delaware

and Pennsylvania.

               m.       Telemundo Television Studios, LLC is a citizen of Delaware and

Pennsylvania because its members are citizens of those states. It is a limited liability company

organized under the laws of the state of Delaware with its principal place of business in Florida,

and its sole member is Telemundo Network Group LLC, which, as described above, is a citizen of

Delaware and Pennsylvania.

               n.       NBCUniversal Networks International Spanish Latin America LLC is

a citizen of Delaware, Pennsylvania, and Florida, because its members are citizens of those states.

It is a limited liability company organized under the laws of the state of Delaware with its principal

place of business in Florida. The citizenship of its members is as follows:

                     i. Its members are: (i) NBCUniversal Global Networks Latin America LLC,

                        a limited liability company organized under the laws of Delaware with its

                        principal place of business in Florida; and (ii) Ole Universal Channels LLC,

                        a limited liability company organized under the laws of Delaware with its

                        principal place of business in Florida.

                    ii. The sole member of NBCUniversal Global Networks Latin America LLC

                        is Universal Studios Company LLC, a limited liability company organized

                        under the laws of Delaware with its principal place of business in California.

                    iii. The sole member of Universal Studios Company LLC is NBCU Acquisition

                        Sub LLC, a limited liability company organized under the laws of Delaware

                        with its principal place of business in New York.




                                                  10
            Case 8:19-cv-01563 Document 1 Filed 05/28/19 Page 11 of 14



                    iv. The sole member of NBCU Acquisition Sub LLC is NBCUniversal Media,

                       LLC, which, as described above, is a citizen of Delaware and Pennsylvania.

                    v. The members of Ole Universal Channels LLC are (i) Ole Communications,

                       Inc., a Delaware corporation with its principal place of business in Florida;

                       and (ii) Ole Communications Group (US), LLC, a limited liability company

                       organized under the laws of the state of Delaware with its principal place of

                       business in Florida.

                    vi. The sole member of Ole Communications Group (US), LLC is a natural

                       person with U.S. citizenship and a domicile in Florida.

               o.      NBCUniversal Networks International Latin America LLC is a citizen

of Delaware, Pennsylvania, and Florida, because its members are citizens of those states. It is a

limited liability company organized under the laws of the state of Delaware with its principal place

of business in Florida, and its sole member is NBCUniversal Networks International Spanish Latin

America LLC, which, as described above, is a citizen of Delaware, Pennsylvania, and Florida.

               p.      NBCUniversal International Networks US LLC is a citizen of Delaware

and Pennsylvania because its members are citizens of those states. It is a limited liability company

organized under the laws of the state of Delaware with its principal place of business in California.

The citizenship of its members is as follows:

                     i. Its sole member is Universal City Studios Productions LLLP, a limited

                       liability limited partnership organized under the laws of Delaware with its

                       principal place of business in California.

                    ii. The partners of Universal City Studios Productions LLLP are: (i) VUE

                       Holding LLC, a limited liability company organized under the laws of the




                                                 11
            Case 8:19-cv-01563 Document 1 Filed 05/28/19 Page 12 of 14



                       state of Delaware with its principal place of business in California; and (ii)

                       VUE NewCo LLC, a limited liability company organized under the laws of

                       the state of Delaware with its principal place of business in California.

                    iii. The sole member of VUE Holding LLC is VUE NewCo LLC, a limited

                       liability company organized under the laws of the state of Delaware with its

                       principal place of business in California.

                    iv. The members of VUE NewCo LLC are: (i) USI Entertainment LLC, a

                       limited liability company organized under the laws of the state of Delaware

                       with its principal place of business in California; and (ii) Universal Studios

                       Company LLC, which, as described above, is a citizen of Delaware and

                       Pennsylvania.

                    v. The sole member of USI Entertainment LLC is Universal Studios Company

                       LLC, which, as described above, is a citizen of Delaware and Pennsylvania.

               q.      NBCUniversal Digital Lab LLC is a citizen of Delaware and Pennsylvania

because its members are citizens of those states. It is a limited liability company organized under

the laws of the state of Delaware with its principal place of business in California. The citizenship

of its members is as follows:

                     i. Its sole member is NBCU Television Holding LLC, a limited liability

                       company organized under the laws of Delaware with its principal place of

                       business in California.

                    ii. The sole member of NBCU Television Holding LLC is Universal TV

                       NewCo LLC, a limited liability company organized under the laws of

                       Delaware with its principal place of business in California.




                                                 12
             Case 8:19-cv-01563 Document 1 Filed 05/28/19 Page 13 of 14



                  iii. The members of Universal TV NewCo LLC are: (i) Universal City Studios

                      Productions LLLP, which, as described above, is a citizen of Delaware and

                      Pennsylvania; (ii) USANI Holding Company LLC, a limited liability

                      company organized under the laws of Delaware with its principal place of

                      business in California; and (iii) New-U Studios LLC, a limited liability

                      company organized under the laws of Delaware with its principal place of

                      business in California.

                  iv. The sole member of both USANI Holding Company LLC and New-U

                      Studios LLC is Vue NewCo LLC, which, as described above, is a citizen of

                      Delaware and Pennsylvania.

       15.     By filing this Notice of Removal, Defendants do not waive any available defenses,

rights, or objections. Defendants reserve the right to amend or supplement this Notice of Removal.



Dated: May 28, 2019

                                                     Respectfully submitted,

                                                      /s/ Chad R. Bowman
                                                     Charles D. Tobin
                                                     Chad R. Bowman
                                                     1909 K Street, NW, Suite 1200
                                                     Washington, D.C. 20006-1157
                                                     T: (202) 508-1136
                                                     F: (202) 661-2299
                                                     tobinc@ballardspahr.com
                                                     bowmanc@ballardspahr.com

                                                     Counsel for Defendants




                                                13
           Case 8:19-cv-01563 Document 1 Filed 05/28/19 Page 14 of 14



                               CERTIFICATE OF SERVICE

       I certify that on May 28, 2019, I caused a true and correct copy of the foregoing Notice of

Removal to be served by first-class mail, postage prepaid, upon the following:

       Jonathan R. Oates
       Krum, Gergely, & Oates, LLC
       200A Monroe St., Suite 305
       Rockville, Maryland 20850
       jon@kgofirm.com

       Jonathan R. Carroll
       Jezic & Moyse, LLC
       2730 University Blvd. West
       Suite 604
       Wheaton, Maryland 20902
       jonathancarroll@jkmfirm.com


       May 28, 2019

                                                    /s/ Chad R. Bowman
                                                    Chad R. Bowman




                                               14
